


Exhibit 10.29

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
October 1, 2013 (the “Effective Date”) by and between GTx, Inc., located at 175
Toyota Plaza, 7th Floor, Memphis, Tennessee 38103 (the “Employer”), and Jason
Shackelford (the “Employee”).

 

WHEREAS, the Employee is currently providing services to the Employer as
Director, Accounting & Corporate Controller; and

 

WHEREAS, during the course of the Employee’s employment with the Employer, the
Employer will train and continue to train the Employee and to impart to the
Employee proprietary, confidential, and/or trade secret information, data and/or
materials of the Employer; and

 

WHEREAS, the Employer has a vital interest in maintaining its confidential
information and trade secrets, as well as rights to inventions, since doing so
allows the Employer to compete fairly and enhances the value of the Employer to
shareholders and job security for employees; and

 

WHEREAS, the Employer desires to retain the services of the Employee and the
Employee is willing to be employed and continue to be employed with the Employer
upon the terms and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the employment and continued employment of the
Employee in accordance with the terms and conditions of this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties, intending to be legally bound, agree and
covenant as follows:

 

1.                                      DEFINITIONS

 

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

 

“Agreement” has the meaning set forth in first paragraph of this Agreement.

 

“Basic Compensation” means Salary and Benefits.

 

“Benefits” has the meaning stated in Section 3.1(b) of this Agreement.

 

“Board of Directors” means the Board of Directors of the Employer.

 

“CEO” has the meaning set forth in Section 2.2.

 

“Change of Control” means any of the following events: (a) the sale or other
disposition of all or substantially all of the assets of the Employer in a
single transaction or in a series of transactions (including, without
limitation, any liquidation or dissolution of the Employer); (b)

 

1

--------------------------------------------------------------------------------


 

any Person or group becomes the beneficial owner, directly, or indirectly, of
securities of the Employer representing more than fifty percent (50%) of the
combined voting power of the Employer’s then outstanding securities other than
by virtue of a merger, consolidation or similar transaction (for such purposes,
“voting stock” shall mean the capital stock of the Employer of any class or
classes, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of members of the Board of Directors (or
Persons performing similar functions) of the Employer); (c) a merger or
consolidation of the Employer with or into any other entity, if immediately
after giving effect to such transaction more than fifty percent (50%) of the
issued and outstanding voting stock of the surviving entity of such transaction
is held by Persons who were not holders (taking into account their individual
and affiliated holdings) as of the Effective Date of at least fifty percent
(50%) of the voting stock of the Employer; or (d) individuals who, on the
Effective Date, are members of the Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the members of the
Board of Directors; provided, however, that if the appointment or election (or
nomination for election) of any new member of the Board of Directors was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Agreement, be
considered as a member of the Incumbent Board.  A Change of Control shall not
include: (1) any transfer or issuance of stock of the Employer to one or more of
the Employer’s lenders (or to any agents or representatives thereof) in exchange
for debt of the Employer owed to any such lenders; (2) any transfer of stock of
the Employer to or by any Person or entity, including but not limited to one or
more of the Employer’s lenders (or to any agents or representatives thereof),
pursuant to the terms of any pledge of said stock as collateral for any loans or
financial accommodations to the Employer and/or its subsidiaries; (3) any
transfer or issuance to any Person or entity, including but not limited to one
or more of the Employer’s lenders (or to any agents or representatives thereof),
in connection with the workout or restructuring of the Employer’s debts to any
one of the Employer’s lenders, including but not limited to the issuance of new
stock in exchange for any equity contribution to the Employer in connection with
the workout or restructuring of such debt; (4) any transfer of stock by a
stockholder of the Employer which is a partnership or corporation to the
partners or stockholders in such stockholder or any transfer of stock by a
stockholder of the Employer to an entity affiliated with such stockholder or the
immediate family of such stockholder or a trust or similar entity for the
benefit of such family members; or (5) any transfer or issuance of stock in
connection with an offering of the Employer’s stock in a registered public
transaction not involving a transaction described in Rule 145, promulgated under
the Securities Act of 1933, as amended, provided that the Employer’s officers
and Board of Directors shall not materially change as a result thereof.

 

“Change of Control Termination” means (i) a Termination Without Cause of the
Employee’s employment by the Employer (other than for death or disability)
within twelve (12) months after a Change of Control or (ii) the Employee’s
resignation for Good Reason within twelve (12) months after a Change of Control.

 

“Competing Business” means any individual or entity, other than the Employer,
that is engaging in, or proposes to engage in, the development, manufacture,
distribution or sale of a Competing Product in North America, South America,
Europe and Eastern Europe, and in the countries of Russia, Australia, Japan,
China, Taiwan, South Korea and India; provided, however, that an entity that
develops, manufactures, distributes or sells a Competing Product in a separate

 

2

--------------------------------------------------------------------------------


 

business unit than the business unit in which the Employee is then employed
shall not be deemed a Competing Business unless the Employee provides
Confidential Information and/or Proprietary Information to the business unit
that is engaging in or proposes to engage in the development, manufacture,
distribution or sale of a Competing Product.

 

“Competing Product” means any pharmaceutical or other compound, composition,
formulation, method, process, product or material that is competitive with any
product of the Employer under development, manufacture, distribution or
commercialization at any time from and after July 16, 2007 (the effective date
of the Employee’s initial date of employment with the Employer) through the date
of termination of the Employee’s employment, including, without limitation,
small molecules that target androgen, estrogen, glucocorticoid, and/or other
hormone receptors for purposes of treating, diagnosing, or imaging humans in
health and disease, including treating cancer, osteoporosis and bone loss and
muscle loss.

 

“Confidential Information and/or Proprietary Information” means any and all:

 

(a)                                 information disclosed to the Employee or
known by the Employee as a consequence of, or through, the Employee’s employment
with the Employer since the Employee’s initial date of employment on July 16,
2007 (including information conceived, originated, discovered, or developed in
whole or in part by the Employee), not generally known in the relevant trade or
industry, about the Employer’s business, products, processes, and services; and
trade secrets concerning the business and affairs of the Employer, product
specifications, data, know-how, formulae, compositions, research, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information); and
any other information, however documented, that is a trade secret within the
meaning of Tenn. Code §39-14-138 or any other applicable law; and

 

(b)                                 information concerning the business and
affairs of the Employer (which includes historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials), however documented; and

 

(c)                                  intellectual property, inventions, methods,
processes, techniques, computer programs, devices, products, services,
compounds, gene therapy products, pharmaceuticals, substances, vectors, enzymes,
genes, concepts, discoveries, improvements, and designs, whether or not
patentable in the United States or foreign countries, any trade secrets,
information, procedures, technologies, data, results, conclusions, know-how or
show-how and business information; and

 

3

--------------------------------------------------------------------------------


 

(d)                                 notes, analysis, compilations, studies,
summaries, and other material prepared by or for the Employer containing or
based, in whole or in part, on any information included in the foregoing.

 

“Delayed Initial Payment Date” has the meaning stated in Section 9.2 of this
Agreement.

 

“Effective Date” means the date stated in the first paragraph of this Agreement.

 

“Employee” has the meaning stated in the first paragraph of this Agreement.

 

“Employee Invention” means any idea, invention, technique, modification,
process, improvement (whether patentable or not), industrial design (whether
registerable or not), work of authorship (whether or not copyright protection
may be obtained for it), design, copyrightable work, discovery, trademark,
copyright, trade secret, formula, device, method, compound, gene, prodrug,
pharmaceutical, structure, product concept, marketing plan, strategy, customer
list, technique, blueprint, sketch, record, note, drawing, know-how, data,
patent application, continuation application, continuation-in-part application,
file wrapper continuation application or divisional application, created,
conceived, or developed by the Employee, either solely or in conjunction with
others, during the Employee’s employment, or a period that includes a portion of
the Employee’s employment, that relates in any way to, or is useful in any
manner in, the business then being conducted or proposed to be conducted by the
Employer, and any such item created by the Employee, either solely or in
conjunction with others, following termination of the Employee’s employment with
the Employer, that is based upon or uses Confidential Information and/or
Proprietary Information.

 

“Employer” means GTx, Inc., its successors and assigns, and any of its current
or future subsidiaries, or organizations controlled by, controlling, or under
common control with it.

 

“Expenses” has the meaning stated in Section 4.1 of this Agreement.

 

“Good Reason” for termination means that the Employee voluntarily resigns from
all positions the Employee then holds with the Employer if and only if:

 

(a)                                 one of the following actions have been taken
without the Employee’s express written consent:

 

(i)                                     following a Change of Control, an
adverse change in the Employee’s authority, duties or responsibilities
(including reporting responsibilities) which, without the Employee’s consent,
represents a material reduction in or a material demotion of the Employee’s
authority, duties or responsibilities as in effect immediately prior to a Change
of Control or the assignment to the Employee of any duties or responsibilities
which are materially inconsistent with and materially adverse to such authority,
duties or responsibilities;

 

(ii)                                  following a Change of Control, a material
reduction in the then current Salary of the Employee;

 

4

--------------------------------------------------------------------------------


 

(iii)                               following a Change of Control, the
relocation of the Employer’s principal employee offices to a location that
increases the Employee’s one-way commute by more than twenty (20) miles;

 

(iv)                              the failure of the Employer to obtain an
agreement reasonably satisfactory to the Employee from any successor or assign
of the Employer upon a Change of Control to assume and agree to perform this
Agreement in all material respects following the Change of Control; or

 

(v)                                 the Employer materially breaches its
obligations under this Agreement or any other then-effective agreement with the
Employee (including any agreement or arrangement providing for incentive
compensation or employee benefits, including the Benefits provided in this
Agreement).

 

(b)                                 the Employee provides written notice to the
Board of Directors within the thirty (30) day period immediately following such
action; and

 

(c)                                  such action is not remedied by the Employer
within thirty (30) days following the Employer’s receipt of such written notice;
and

 

(d)                                 the Employee’s resignation is effective not
later than sixty (60) days after the expiration of such thirty (30)-day cure
period.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

 

“Proprietary Items” means any Proprietary and/or Confidential Information
embodied in any document, record, recording, electronic media, formulae,
notebook, plan, model, component, device, or computer software or code, whether
embodied in a disk or in any other form.

 

“Release” means a general release of claims in favor of the Employer, in a form
acceptable to the Employer, which shall specifically relate to all of the
Employee’s rights and claims in existence at the time of such execution and
shall confirm the Employee’s continuing obligations to the Employer (including
but not limited to obligations under Section 7 and Section 8 of this Agreement,
the Agreement on Condition of Employment and any other confidentiality and/or
non-competition agreement with the Employer).

 

“Salary” has the meaning stated in Section 3.1(a) of this Agreement.

 

“Section 409A” has the meaning stated in Section 9.2 of this Agreement.

 

“Termination Date” has the meaning stated in Section 6.1 of this Agreement.

 

“Termination With Cause” means the termination of the Employee’s employment by
act of the Board of Directors for any of the following reasons, any of which
shall constitute “Cause” for purposes of this Agreement:

 

5

--------------------------------------------------------------------------------


 

(a)                                 the Employee’s conviction of a felony;

 

(b)                                 the Employee’s theft, embezzlement,
misappropriation of or intentional infliction of material damage to the
Employer’s property or business opportunities;

 

(c)                                  the Employee’s breach of the provisions
contained in Section 7 or Section 8 of this Agreement or the provisions in the
Agreement on Condition of Employment regarding confidentiality, non-competition
or non-solicitation; or

 

(d)                                 the Employee’s ongoing willful neglect of or
failure to perform the Employee’s duties hereunder or the Employee’s ongoing
willful failure or refusal to follow any reasonable, unambiguous duly adopted
written direction of the CEO that is not inconsistent with the description of
the Employee’s duties set forth in Section 2.3, if such willful neglect or
failure is materially damaging or materially detrimental to the business and
operations of the Employer; provided that, if curable, the Employee shall have
received written notice of such neglect or failure and shall have continued to
engage in such neglect or failure after 30 days following receipt of such notice
from the CEO, which notice specifically identifies the manner in which the CEO
believes that the Employee has engaged in such neglect or failure.  For purposes
of this subsection, no act, or failure to act, shall be deemed “willful” unless
done, or omitted to be done, by the Employee not in good faith, and without
reasonable belief that such action or omission was in the best interest of the
Employer.

 

“Termination Without Cause” means the termination of the Employee’s employment
by the Employer for any reason other than (i) Termination With Cause, or (ii) a
termination by the Employer due to the Employee’s death or disability.

 

2.                                      EMPLOYMENT TERMS AND DUTIES

 

2.1                               Employment

 

The Employer hereby continues the employment of the Employee, and the Employee
hereby accepts continued employment by the Employer, upon the terms and
conditions set forth in this Agreement.

 

2.2                               Term

 

Either the Employee or the Employer may terminate this Agreement and the
Employee’s employment and compensation with or without Cause or notice, at any
time, at either the Employer’s or the Employee’s option.  No officer or manager
of the Employer has the authority to enter into any other agreement for
employment for a specified period of time, or to modify or to make any agreement
contrary to the foregoing, except by written amendment to this Agreement, dated
and signed by the Chief Executive Officer (“CEO”) or other officer of the
Employer.

 

2.3                               Duties

 

The Employee will continue to have such duties as are assigned or delegated to
the Employee by the CEO or other officer and will continue to serve as Director,
Accounting &

 

6

--------------------------------------------------------------------------------


 

Corporate Controller for the Employer.  The Employee will devote the Employee’s
full time, attention, skill and energy to the business of the Employer, will use
the Employee’s best efforts to promote the success of the Employer’s business,
and will cooperate fully with the Board of Directors, the CEO and all other
officers in the advancement of the best interest of the Employer.  The Employee
agrees to abide by all bylaws, policies, practices, procedures or rules of the
Employer.  The Employee may be reassigned or transferred to another position, as
designated by the Board of Directors, the CEO or any other officer, which may or
may not provide the same level of responsibility as the initial assignment, in
accordance with the terms and conditions of this Agreement.

 

3.                                      COMPENSATION

 

3.1                               Basic Compensation

 

(a)                                 Salary.  As of the Effective Date, the
Employee will be paid for each of the twenty-six pay periods during the calendar
year approximately $6,846.53, which is the equivalent of $178,010 per calendar
year (the “Salary”), subject to review and adjustment from time to time by the
CEO in his or her sole discretion.

 

(b)                                 Benefits.  The Employee will, during the
Employee’s employment with the Employer, be permitted to participate in such
life insurance, hospitalization, major medical, short term disability, long term
disability, 401(k) plan and other employee benefit plans of the Employer that
may be in effect from time to time, to the extent the Employee is eligible under
the terms of those plans (collectively, the “Benefits”).  All matters of
eligibility for coverage or benefits under any such plan shall be determined in
accordance with the provisions of such plan.  The Employer reserves the right to
change, alter, or terminate any such plan, in its sole discretion, subject to
the terms of such plan.

 

(c)                                  The Employer may withhold from the Salary
or Benefits payable to the Employee all federal, state, local, and other taxes
and other amounts as permitted or required pursuant to law, rules or
regulations.

 

4.                                      FACILITIES AND EXPENSES

 

4.1                               General

 

The Employer will furnish the Employee office space, equipment, supplies, and
such other facilities and personnel as the Employer deems necessary or
appropriate for the performance of the Employee’s duties under this Agreement. 
The Employer will pay the Employee’s dues in such professional societies and
organizations as the CEO or other officer deems appropriate, and will pay on
behalf of the Employee (or reimburse the Employee for) reasonable expenses
incurred by the Employee at the request of, or on behalf of, the Employer in the
performance of the Employee’s duties pursuant to this Agreement, and in
accordance with the Employer’s employment policies, including reasonable
expenses incurred by the Employee in attending conventions, seminars, and other
business meetings, in appropriate business entertainment activities, and for
promotional expenses (the “Expenses”).  To the extent that any reimbursements
payable or in-kind benefits provided pursuant to this Agreement are subject to
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”),

 

7

--------------------------------------------------------------------------------


 

any such reimbursements payable pursuant to this Agreement shall be paid no
later than December 31 of the year following the year in which the expense was
incurred, the amount of expenses reimbursed or in-kind benefits provided in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
to be provided in any subsequent year, and the right to reimbursement or in-kind
benefits under this Agreement will not be subject to liquidation or exchange for
another benefit.  The Employee must file expense reports with respect to such
expenses in accordance with the Employer’s policies.

 

5.                                      VACATIONS AND HOLIDAYS

 

The Employee will be eligible to accrue paid vacation each calendar year in
accordance with the vacation policies of the Employer in effect from time to
time.  Under such policies of the Employer as of the Effective Date, the
Employee is eligible to accrue up to four (4) weeks of paid vacation each
calendar year.  Vacation must be taken by the Employee at such time or times
during the calendar year as approved by the CEO or other officer.  Additionally,
the Employee will be entitled to the paid holidays set forth in the Employer’s
policies.  Any accrued vacation days and holidays that are not used by the
Employee by the end of the calendar year in which they were accrued will be lost
and may not be used in any subsequent calendar year; provided, however, that
upon termination of the Employee’s employment, the Employee will be paid the
equivalent compensation attributable to any accrued vacation days which were
accrued during the calendar year in which such termination occurs and are not
otherwise used by the Employee as of the date of such termination.

 

6.                                      TERMINATION

 

6.1                               At-Will Employment.  The Employee’s employment
is at-will, which means that either the Employee or the Employer may terminate
this Agreement (with the exception of the provisions of Sections 7 and 8 which
shall survive termination of this Agreement and the Employee’s employment) with
or without Cause or notice, at any time at either the Employee’s or the
Employer’s option.  Except as otherwise specifically set forth herein, or as
provided in any plan documents governing any compensatory equity awards that
have been or may be granted to the Employee from time to time in the sole
discretion of the Employer or an affiliate, upon termination of the Employee’s
employment the Employer shall be released from any and all further obligations
under this Agreement, except the Employer shall be obligated to pay the Employee
his or her accrued but unpaid Basic Compensation and Expenses owing to the
Employee through the day on which the Employee’s employment is terminated (the
“Termination Date”).  The Employee’s obligations under Sections 7 and 8 shall
continue pursuant to the terms and conditions of this Agreement.

 

6.2                               Termination Upon Death.  The employment of the
Employee shall terminate on the date of the Employee’s death, in which event the
Employee’s accrued but unpaid Basic Compensation and Expenses, owing to the
Employee through the date of the Employee’s death, shall be paid to the
Employee’s estate.  The Employee’s estate will not be entitled to any other
compensation under this Agreement.

 

6.3                               Termination Related to a Change of Control. 
As additional consideration for the covenants in Section 7 and Section 8, in the
event of a Change of Control Termination,

 

8

--------------------------------------------------------------------------------


 

and provided that the Employee signs and allows to become effective a Release
within the time period provided therein (but not later than the 60th day
following the Termination Date, such latest permitted effective date is the
“Release Deadline” for purposes of this Agreement), then subject to Section 9.2:

 

(a)                                 The Employee shall receive as severance six
(6) months of the Employee’s Salary, payable in accordance with the Employer’s
then current payroll schedule over the six (6) month period following the
Termination Date, less deductions required by law; provided, however, that if
the Employee terminates employment on account of a material reduction in the
Employee’s Salary, as provided in paragraph (a)(ii) of the definition of Good
Reason, the amount of such severance shall be based on the Employee’s Salary
immediately prior to such reduction.  Notwithstanding the foregoing payment
schedule, no severance will be paid prior to the effective date of the Release. 
Subject to Section 9.2, on the first regular payroll date following the
effective date of the Release, the Employer will pay the Employee the severance
that the Employee would otherwise have received on or prior to such date but for
the delay in payment related to the effectiveness of the Release, with the
balance of the severance being paid as originally scheduled.

 

(b)                               If the Employee timely elects group health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Employer will pay the Employee’s monthly COBRA premiums
(including the cost of eligible dependent coverage, if any) through the earliest
of the following (the “COBRA Payment Period”): (i) for six (6) months following
the Termination Date; (ii) the date that the Employee becomes eligible for group
health insurance coverage through a new employer; or (iii) the date that the
Employee is no longer eligible for COBRA coverage.  Notwithstanding the
foregoing, if at any time the Employer determines, in its sole discretion, that
its payment of the Employee’s COBRA premiums would result in a violation of
applicable law (including, without limitation, Section 105(h)(2) of the Code and
Section 2716 of the Public Health Service Act), then in lieu of paying such
COBRA premiums, the Employer will pay the Employee on the last day of each
remaining month of the COBRA Payment Period a fully taxable cash payment equal
to the COBRA premium for that month, subject to applicable tax withholding (such
amount, the “Special Severance Payment”); provided, however, that any such
Special Severance Payment will be made without regard to the Employee’s payment
of COBRA premiums and for purposes of any such Special Severance Payment, the
“COBRA Payment Period” will be determined without regard to the expiration of
the Employee’s eligibility for continued coverage under COBRA.

 

7.                                      NON-DISCLOSURE COVENANT; EMPLOYEE
INVENTIONS

 

7.1                               Acknowledgements by the Employee

 

The Employee acknowledges and agrees that (a) during the course of the
Employee’s employment and as a part of the Employee’s employment, the Employee
will be afforded access to Confidential Information and/or Proprietary
Information; (b) public disclosure of such Confidential Information and/or
Proprietary Information could have an adverse effect on

 

9

--------------------------------------------------------------------------------


 

the Employer and its business; (c) because the Employee possesses substantial
technical expertise and skill with respect to the Employer’s business, the
Employer desires to obtain exclusive ownership of each Employee Invention, and
the Employer will be at a substantial competitive disadvantage if it fails to
acquire exclusive ownership of each Employee Invention; and (d) the provisions
of this Section 7 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information and/or Proprietary Information and to
provide the Employer with exclusive ownership of all Employee Inventions.

 

7.2                               Agreements of the Employee

 

In consideration of the compensation and benefits to be paid or provided to the
Employee by the Employer under this Agreement and otherwise, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Employee covenants and agrees as follows:

 

(a)                                 Confidentiality

 

(i)                                     That all of such Confidential
Information and/or Proprietary Information is a unique asset of the business of
the Employer, the disclosure of which would be damaging to the Employer.

 

(ii)                                  That the Employee will not at any time,
whether during or after termination or cessation of the Employee’s employment,
except as authorized by the Employer and for its benefit, use, divulge or
disclose (or enable anyone else to use, divulge or disclose) to any Person,
association or entity any Confidential Information and/or Proprietary
Information which the Employee presently possesses or which the Employee may
obtain during the course of the Employee’s employment with respect to the
business, finances, customers or affairs of the Employer or trade secrets,
developments, methods or other information and data pertaining to the Employer’s
business.  The Employee shall keep strictly confidential all matters and
information entrusted to the Employee and shall not use or attempt to use any
such Confidential Information and/or Proprietary Information in any manner which
may injure or cause loss or may be calculated to injure or cause loss, whether
directly or indirectly, to the Employer.

 

(iii)                               That during the course of this Agreement or
at any time after termination, the Employee will keep in strictest confidence
and will not disclose or make accessible to any other Person without the prior
written consent of the Employer, the Confidential Information and/or Proprietary
Information; the Employee agrees: (a) not to use any such Confidential
Information and/or Proprietary Information for the Employee or others; and
(b) not to take any such material or reproductions thereof from the Employer’s
facilities at any time during the Employee’s employment except, in each case, as
required in connection with the Employee’s duties to the Employer.

 

(iv)                              The Employee agrees to hold in confidence, and
not to distribute or disseminate to any Person or entity for any reason, any
Confidential

 

10

--------------------------------------------------------------------------------

 

Information and/or Proprietary Information of the Employer under this Agreement,
or information relating to experiments or results obtained based on the duties
of the Employee, except for information which:  (a) is in or which becomes a
part of the public domain not as a result of a breach of this Agreement, (b) is
information lawfully received from a third party who had the right to disclose
such information or (c) is required by legal process before a court of proper
jurisdiction (by oral questions, deposition, interrogatories, requests for
information or documents, subpoena, civil investigative domain or other similar
process) to disclose all or any part of any Confidential Information and/or
Proprietary Information, provided that the Employee will provide the Employer
with prompt notice of such request or requirement, as well as notice of the
terms and circumstances surrounding such request or requirements, so that the
Employer may seek an appropriate protective order or waive compliance with the
provisions of this Agreement.  In such case, the parties will consult with each
other on the advisability of pursuing any such order or other legal action or
available step to resist or narrow such request or requirement.  If, failing the
entry of a protective order or the receipt of a waiver hereunder, the Employee
is, in the opinion of counsel reasonably acceptable to the Employer, legally
compelled to disclose Confidential Information and/or Proprietary Information,
the Employee may disclose that portion of such information which counsel advises
is necessary to disclose.  The Employee will not oppose any action by the
Employer to prevent disclosure pursuant to an appropriate protective order or to
request other reliable assurances that confidential treatment will be accorded
to the disclosure of such information.

 

(v)                                 Upon termination of this Agreement by either
party or upon written notice by the Employer, the Employee shall promptly
redeliver to the Employer, or, if requested by the Employer, promptly destroy
all written Confidential Information and/or Proprietary Information and any
other written material containing any information included in the Confidential
Information and/or Proprietary Information (whether prepared by the Employer,
the Employee, or a third party), and will not retain any copies, extracts or
other reproductions in whole or in part of such written Confidential Information
and/or Proprietary Information (and upon request certify such redelivery or
destruction to the Employer in a written instrument reasonably acceptable to the
Employer and its counsel).

 

(vi)                              This Agreement and the terms and conditions
recited herein are confidential and non-public, except as may be expressly
permitted by the Employer.  The Employee agrees not to disclose the contents of
this Agreement to any Person or entity, including, but not limited to the press,
other media, any public body, or any competitor of the Employer, except to the
Employee’s legal counsel or as may be required by law.

 

(vii)                           Any trade secrets of the Employer will be
entitled to all of the protections and benefits of State of Tennessee law and
any other applicable law.  If any information that the Employer deems to be a
trade secret is found by a

 

11

--------------------------------------------------------------------------------


 

court of competent jurisdiction not be to a trade secret for purposes of this
Agreement, such information will, nevertheless, be considered Confidential
Information and/or Proprietary Information for purposes of this Agreement.  The
Employee hereby waives any requirement that the Employer submits proof of the
economic value of any trade secret or posts a bond or other security.

 

(viii)                        None of the foregoing obligations and restrictions
applies to any part of the Confidential Information and/or Proprietary
Information that the Employee demonstrates was or became generally available to
the public other than as a result of a disclosure by the Employee.

 

(ix)                              The Employee will not remove from the
Employer’s premises (except to the extent such removal is for purposes of the
performance of the Employee’s duties at home or while traveling, or except as
otherwise specifically authorized by the Employer) any Proprietary Items.  The
Employee recognizes that, as between the Employer and the Employee, all of the
Proprietary Items, whether or not developed by the Employee, are the exclusive
property of the Employer.  Upon termination of this Agreement by either party,
or upon the request of the Employer during the employment of the Employee, the
Employee will return to the Employer all of the Proprietary Items in the
Employee’s possession or subject to the Employee’s control, and the Employee
shall not retain any copies, abstracts, sketches, or other physical or
electronic embodiment of any of the Proprietary Items.

 

(x)                                 During the Employee’s employment with the
Employer, the Employee will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other Person
to whom the Employee has an obligation of confidentiality, and the Employee will
not bring onto the premises of the Employer any unpublished documents or any
property belonging to any former employer or any other Person to whom the
Employee has an obligation of confidentiality unless consented to in writing by
that former employer or Person.

 

(b)                                 Employee Inventions

 

(i)                                     Each Employee Invention will belong
exclusively to the Employer.  The Employee agrees that the Employer shall have
sole and exclusive ownership rights in any conception, invention, trade secrets,
information, ideas, improvement, substance, know-how, whether or not patentable,
arising out of, resulting from, or derivative of:  (1) the work or services of
the Employee, or (2) within the scope of the duties of the Employee, or
(3) using any materials, compounds, devices, or monies of the Employer.  Any
resulting or derivative rights, including patent rights, shall become the
exclusive property of the Employer and the Employer shall be entitled to the
entire right, title and interest with respect hereto.  The Employee agrees,
without additional compensation, to convey, assign the entire right, title, and
interest in and to any inventions for the United States and all foreign
jurisdictions to the Employer arising out of, resulting

 

12

--------------------------------------------------------------------------------


 

from, or derivative of:  (1) the work or services of the Employee, or (2) within
the scope of the duties of the Employee, or (3) using any materials, compounds,
devices, or monies.

 

(ii)                                  The Employer shall retain the entire
right, title and interest in and to any and all Confidential Information and/or
Proprietary Information provided by the Employer to the Employee and to any
methods, compounds, improvements, substances, and compositions using or
incorporating such Confidential Information and/or Proprietary Information.

 

(iii)                               The Employee agrees that Confidential
Information and/or Proprietary Information provided to the Employee by the
Employer shall be used for work purposes only and shall not be used for any
other uses, studies, experiments or tests.

 

(iv)                              The Employee agrees that the Employee will
promptly disclose to the Employer, or any Persons designated by the Employer,
all the Employee Inventions, made or conceived or reduced to practice or learned
by the Employee, either alone or jointly with others, during the employment of
the Employee.  The Employee further agrees to assist the Employer in every
proper way (but at the Employer’s expense) to obtain and from time to time
enforce patents, copyrights or other rights on Employee Inventions in any and
all countries, and to that end the Employee will execute all documents
necessary:  (a) to apply for, obtain and vest in the name of the Employer alone
(unless the Employer otherwise directs) letters patent, copyrights or other
analogues protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and (b) to defend (including the giving of
testimony and rendering any other assistance) any opposition proceedings in
respect of such applications and any opposition proceedings or petitions or
applications for revocation of such letters patent, copyright or other analogous
protection.  The Employee’s obligation to assist the Employer in obtaining and
enforcing patents and copyrights for Employee Inventions in any and all
countries shall continue beyond and after the termination of the Employee.

 

(v)                                 Any copyrightable work whether published or
unpublished created by the Employee in connection with or during the performance
of services below shall be considered a work made for hire, to the fullest
extent permitted by law and all right, title and interest therein, including the
worldwide copyrights, shall be the property of the Employer as the employer and
party specially commissioning such work.  In the event that any such
copyrightable work or portion thereof shall not be legally qualified as a work
made for hire, or shall subsequently be so held, the Employee agrees to properly
convey to the Employer, without additional compensation, the entire right, title
and interest in and to such work or portion thereof, including but not limited
to the worldwide copyrights, extensions of such copyrights, and renewal
copyrights therein, and further including all rights to reproduce the
copyrighted work in copies or phonorecords, to prepare derivative works based on
the copyrighted work, to

 

13

--------------------------------------------------------------------------------


 

distribute copies of the copyrighted work, to perform the copyrighted work 
publicly, to display the copyrighted work publicly, and to register the claim of
copyright therein and to execute any and all documents with respect hereto.

 

(vi)                              The Employee may not publish or disclose any
Confidential Information and/or Proprietary Information relating to, arising
from, derivative of, or as a result of the Employee’s employment pursuant to
this Agreement, including but not limited to:  information, improvements,
results, experiments, data, or methods that makes reference to any of the
Confidential Information and/or Proprietary Information.  Any work performed
under, or arising from, or a result of the Employee’s employment with the
Employer shall not be published or disclosed in written, electronic, or oral
form without the express written permission of the Employer.

 

7.3                               Disputes or Controversies

 

The Employee recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information and/or Proprietary Information may be jeopardized.  All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Employee, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.

 

7.4                               Agreement on Condition of Employment

 

As a condition of employment, the Employee agrees to execute and abide by the
Employer’s current form of Agreement on Condition of Employment, which may be
amended by the parties from time to time without regard to this Agreement.  The
Agreement on Condition of Employment contains provisions that are intended by
the parties to survive and do survive termination or expiration of this
Agreement.  In the event that the terms of this Agreement differ from or are in
conflict with the Agreement on Condition of Employment, this Agreement shall
control.

 

8.                                      NON-COMPETITION

 

8.1                               Acknowledgments by the Employee

 

The Employee understands and recognizes that the Employee’s services provided to
the Employer are special, unique, unusual, extraordinary and intellectual in
character.  Subject to Section 8.4 below, the Employee agrees that, during the
employment of the Employee and for a period of two (2) years from the date of
termination of the Employee’s employment with the Employer, the Employee will
not in any manner, directly or indirectly, on behalf of the Employee or any
Person, firm, partnership, joint venture, corporation or other business entity,
engage or invest in, own, manage, operate, finance, control or participate in
the ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend the Employee’s name or
similar name to, lend the Employee’s

 

14

--------------------------------------------------------------------------------


 

credit to or render services or advice to, enter into or engage in any Competing
Business; provided, however, that the Employee may purchase or otherwise acquire
up to (but not more than) one percent of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934.

 

8.2                               In consideration of the acknowledgements by
the Employee, and in consideration of the compensation and benefits to be paid
or provided to the Employee by the Employer, the Employee covenants that,
subject to Section 8.4 below, the Employee will not, directly or indirectly,
whether for the Employee’s own account or the account of any other Person (i) at
any time during the employment of the Employee and for a period of two (2) years
from the termination of the Employee’s employment with the Employer, solicit,
employ, or otherwise engage as an employee, independent contractor, or
otherwise, any Person who is or was an employee of the Employer at any time
during the Employee’s employment with the Employer or in any manner induce or
attempt to induce any employee of the Employer to terminate the Employee’s
employment with the Employer; or (ii) at any time during the employment of the
Employee with the Employer and for two (2) years from the termination of the
Employee’s employment with the Employer, interfere with the Employer’s
relationship with any Person, including any Person who at any time during the
Employee’s employment with the Employer was an employee, contractor, supplier,
or customer of the Employer.

 

8.3                               In further consideration of these promises,
the Employee agrees that the Employee will not at any time during or after the
Employee’s employment with the Employer, disparage the Employer or any of its
shareholders, directors, officers, employees, parents, subsidiaries, affiliates
or agents in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided, however, that the Employee may
respond accurately and fully to any question, inquiry or request for information
when required by legal process.

 

8.4                               Change of Control. In the event of a Change of
Control Termination, the Employee’s obligations under Sections 8.1 and 8.2 above
and the non-competition and non-solicitation provisions in the Agreement on
Condition of Employment shall expire one (1) year from the date of termination
of the Employee’s employment with the Employer (or any entity acquiring the
Employer as a result of a Change of Control).

 

8.5                               If any covenant in Section 8 is held to be
unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Employee.

 

The period of time applicable to any covenant in Section 8 will be extended by
the duration of any violation by the Employee of such covenant.

 

The Employee will, while the covenants under Section 8 are in effect, give
notice to the Employer, within ten days after accepting any other employment, of
the identity of the

 

15

--------------------------------------------------------------------------------


 

Employee’s employer. The Employer may notify such employer that the Employee is
bound by this Agreement and, at the Employer’s election, furnish such employer
with a copy of this Agreement or relevant portions thereof.

 

9.                                      TAX MATTERS

 

9.1                               Responsibility for Tax Obligations.  The
Employee agrees that the Employee is responsible for any applicable taxes of any
nature (including any penalties or interest that may apply to such taxes) that
the Employer reasonably determines apply to any payment or equity award made to
the Employee hereunder (or any arrangement contemplated hereunder), that the
Employee’s receipt of any payment or benefit hereunder is conditioned on the
Employee’s satisfaction of any applicable withholding or similar obligations
that apply to such payment or benefit, and that any cash payment owed to the
Employee hereunder will be reduced to satisfy any such withholding or similar
obligations that may apply thereto.

 

9.2                               Compliance with Section 409A.  Any payments or
benefits provided under this Agreement that constitute “deferred compensation”
within the meaning of Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with the Employee’s termination
of employment unless the Employee has also incurred a “separation from service,”
as such term is defined in Treasury Regulation Section 1.409A-1(h) (without
regard to any permissible alternative definition thereunder) (“Separation from
Service”).  It is intended that each installment of the payments and benefits
provided for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is
intended that payments of the amounts set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Employer determines that the
payments and benefits provided under this Agreement constitute “deferred
compensation” under Section 409A and the Employee is, on the date of the
Employee’s Separation from Service, a “specified employee” of the Employer or
any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of any such payments or benefits shall be delayed as
follows: on the earlier to occur of (i) the date that is six (6) months and one
(1) day after the Employee’s Separation from Service or (ii) the date of the
Employee’s death (such earlier date, the “Delayed Initial Payment Date”), the
Employer shall (A) pay to the Employee a lump sum amount equal to the sum of the
payments that the Employee would otherwise have received through the Delayed
Initial Payment Date if the commencement of the payment of the payments had not
been so delayed pursuant to this Section 9.2 and (B) commence paying the balance
of the payments in accordance with the applicable payment schedules set forth in
this Agreement.  If the Employer determines that any payments or benefits
provided under this Agreement constitute “deferred compensation” under
Section 409A and the Release could become effective in the calendar year
following the calendar year in which the Employee’s Separation from Service
occurs, the Release will not be deemed effective any earlier than the Release
Deadline for purposes of determining the timing of payment of any such payments
or benefits.

 

16

--------------------------------------------------------------------------------

 

9.3          Parachute Payments

 

(a)           Notwithstanding anything in this Agreement to the contrary, if any
payment or benefit the Employee will or may receive from the Employer or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment pursuant to this Agreement (a “Payment”) shall
be equal to the Reduced Amount.  The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
(after reduction) being subject to the Excise Tax or (y) the largest portion, up
to and including the total, of the Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Employee’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for the Employee.  If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

(b)           Notwithstanding any provision of Section 9.3(a) to the contrary,
if the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows:  (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest  economic benefit for the Employee as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

 

(c)           If the Employee receives a Payment for which the Reduced Amount
was determined pursuant to clause (x) of Section 9.3(a) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, the Employee shall promptly return to the Employer a sufficient
amount of the Payment (after reduction pursuant to clause (x) of Section 9.3(a))
so that no portion of the remaining Payment is subject to the Excise Tax.  For
the avoidance of doubt, if the Reduced Amount was determined pursuant to clause
(y) of Section 9.3(a), the Employee shall have no obligation to return any
portion of the Payment pursuant to the preceding sentence.

 

17

--------------------------------------------------------------------------------


 

10.          CLAWBACK/RECOVERY

 

Any amounts paid to the Employee by the Employer, whether or not under this
Agreement or any incentive plan of the Employer, will be subject to recoupment
in accordance with The Sarbanes-Oxley Act of 2002, The Dodd-Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations under these
acts, any clawback policy adopted by the Employer, or as otherwise required by
applicable law.  In addition, in consideration of the Employee’s continued
employment with the Employer and in recognition of the Employee’s position of
trust and authority with the Employer, the Employee agrees to promptly consent
to any clawback policy adopted by the Employer.

 

11.          GENERAL PROVISIONS

 

11.1        Injunctive Relief and Additional Remedy

 

The Employee acknowledges that the injury that would be suffered by the Employer
as a result of a breach of the provisions of this Agreement (including any
provision of Sections 7 and 8) would be irreparable and that an award of
monetary damages to the Employer for such a breach would be an inadequate
remedy.  Consequently, the Employer will have the right, in addition to any
other rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement, and the Employer will not be obligated to post bond or other security
in seeking such relief.  Without limiting the Employer’s rights under this
Section 11 or any other remedies of the Employer, if the Employee breaches any
of the provisions of Section 7 or 8, the Employer will have the right to cease
making any payments otherwise due to the Employee under this Agreement.

 

11.2        Covenants of Sections 7 and 8 are Essential and Independent
Covenants

 

The covenants by the Employee in Sections 7 and 8 are essential elements of this
Agreement, and without the Employee’s agreement to comply with such covenants,
the Employer would not have entered into this Agreement or employed or continued
the employment of the Employee.  The Employer and the Employee have
independently consulted their respective counsel and have been advised in all
respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Employer.  The
Employee agrees that this Agreement does not prevent him from earning a living
or pursuing his or her career and that the Employee has the ability to secure
other non-competitive employment using his or her marketable skills.  The
Employee agrees that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by the Employer’s legitimate business
interests, including without limitation, the Employer’s Confidential and/or
Proprietary Information and the goodwill of its customers.

 

The Employee’s covenants in Sections 7 and 8 are independent covenants and the
existence of any claim by the Employee against the Employer under this Agreement
or otherwise will not excuse the Employee’s breach of any covenant in Section 7
or 8.

 

If the Employee’s employment hereunder is terminated by either party, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Employee in Sections 7 and 8.

 

18

--------------------------------------------------------------------------------


 

11.3        Representations and Warranties by the Employee

 

The Employee represents and warrants to the Employer that the execution and
delivery by the Employee of this Agreement do not, and the performance by the
Employee of the Employee’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Employee; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Employee is a party or by which the Employee is or may be
bound.

 

11.4        Waiver

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by either party in exercising
any right, power, or privilege under this Agreement will operate as a waiver of
such right, power, or privilege, and no single or partial exercise of any such
right, power, or privilege will preclude any other or further exercise of such
right, power, or privilege or the exercise of any other right, power, or
privilege.  To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

 

11.5        Binding Effect; Delegation of Duties Prohibited

 

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred.  The duties and covenants of the Employee under this Agreement,
being personal, may not be delegated.

 

11.6        Notices

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):

 

19

--------------------------------------------------------------------------------


 

If to the Employer:

 

GTx, Inc.

 

 

175 Toyota Plaza, 7th Floor

 

 

Memphis, Tennessee 38103

 

 

Attention: Chief Executive Officer

 

 

Facsimile No.: 901-844-8075

 

 

 

If to the Employee:

 

To such address as shall most currently appear on the records of the Employer.

 

11.7        Entire Agreement; Amendments

 

This Agreement, including the Agreement on Condition of Employment, contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof.  This Agreement
may not be amended orally, but only by an agreement in writing signed by the
Employee and a duly authorized officer or director of the Employer.

 

11.8        Governing Law

 

This Agreement will be governed by the laws of the State of Tennessee without
regard to conflicts of laws principles.

11.9        Jurisdiction

 

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be brought against either of the
parties in the courts of the State of Tennessee, County of Shelby, or, if it has
or can acquire jurisdiction, in the United States District Court for the Western
District of Tennessee, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on either
party anywhere in the world.

 

11.10      Section Headings, Construction

 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

11.11      Severability

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

20

--------------------------------------------------------------------------------


 

11.12      Counterparts

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

11.13      Waiver of Jury Trial

 

THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT, OR ARISING OUT OF OR CONCERNING THE EMPLOYEE’S EMPLOYMENT WITH
THE EMPLOYER OR TERMINATION THEREOF.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 

 

JASON SHACKELFORD

 

 

 

/s/ Jason Shackelford

 

 

 

GTx, Inc.

 

 

 

 

 

By:

Henry P. Doggrell

 

Name:

Henry P. Doggrell

 

Title:

VP, Chief Legal Officer

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------
